           Case 1:19-cv-03572-LTS Document 31 Filed 08/27/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOHN SMITH,

                                    Plaintiff,
                                                                       19-CV-3572-LTS
                        -against-

 UNITED STATES MARSHALS SERVICE,

                                    Defendant.


                                                 ORDER

                 The Court has received pro se plaintiff John Smith’s letter dated August 7, 2020,

requesting that the Court (1) deny any further requests by defendant for extensions of time; (2)

enter judgment in the event defendant were to fail to meet its August 13, 2020, deadline to file its

motion for summary judgment; (3) instruct defendant to provide plaintiff with an advanced copy

of future requests, including requests for extension, made in this case; and (4) appoint counsel

for plaintiff.

                 The Court will file plaintiff’s letter under seal for substantially the reasons stated

in the Court’s sealed order dated January 8, 2020, and will provide a copy to counsel for

defendant.

                 Plaintiff’s request that the Court deny defendant any further extensions of time is

denied without prejudice to renewal in the event defendant requests any such extension(s).

Plaintiff’s request for entry of judgment is denied as moot in light of defendant’s timely filing of

its summary judgment papers. (Docket Entry Nos. 27-30.) Defendant is directed to comply with

subdivisions A.1.b. and A.2.b. of the Individual Practices of Judge Laura Taylor Swain, by

corresponding with plaintiff sufficiently in advance of future requests made to the Court.



ORD RE AUG 7 LTR.DOCX                               VERSION AUGUST 27, 2020                               1
         Case 1:19-cv-03572-LTS Document 31 Filed 08/27/20 Page 2 of 2




               The Court will take plaintiff’s request for the appointment of counsel under

advisement.

       SO ORDERED.

Dated: New York, New York
       August 27, 2020

                                                             /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                            United States District Judge


Copy mailed by Chambers to:
Plaintiff John Smith




ORD RE AUG 7 LTR.DOCX                            VERSION AUGUST 27, 2020                      2
